Citation Nr: 0619543	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service in the U. S. Navy from 
January 1966 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran's death certificate reflects that he died at 
home on March [redacted], 2002, and that the immediate cause of 
his death was lung cancer of two years duration.  While it 
was also recorded that the veteran's lung cancer was due 
to long-standing tobacco use, lung cancer is one of the 
diseases that has been associated by law to exposure to 
herbicides (see 38 C.F.R. § 3.309(e) (2005)) and the 
appellant alleges that the veteran had active service in 
Vietnam. 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  These diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea).  38 C.F.R. § 3.309(e).  

The service personnel records show that the veteran's 
decorations include the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
His service medical records (SMRs) show that he served on 
the U.S.S. Ashtabula and the U.S.S. Hector, and there is 
some evidence suggesting that he may have served on the 
U.S.S. Coral Sea.  The RO has obtained information from 
the Internet indicating that at various times all three of 
these vessels were in the waters off of the coast of 
Vietnam.  

For the purpose of the application of the presumptive 
provisions regarding disabilities associated with 
herbicide exposure, such military service, without actual 
presence in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005 and VAOPGCPREC 27-97.  However, 
the appellant contends that the veteran told her that he 
was on active duty in the inland rivers of Vietnam in 
patrol boats.  She asserts, in essence, that the veteran 
had actual presence in Vietnam

The service department records, by referencing the 
veteran's receipt of the Vietnam Campaign and Service 
Medals, indicate that his service qualified him for awards 
and benefits (e.g., medals and hazardous duty pay) 
pursuant to the service department's regulations 
pertaining to these matters.  Those regulations are 
applicable only as to matters within the jurisdiction of 
the service department (in this case the Navy), and are 
not applicable to matters within the jurisdiction of VA, 
such as veterans' compensation benefits.  Such matters are 
governed by the statutes and regulations cited above.  

In the VA Form 9 it was claimed on behalf of the appellant 
by a service representative that the veteran had served in 
the offshore waters of Vietnam in two ships.  It was 
further alleged that he had been seen at a VA Medical 
Center in Sacramento, California, many years ago because 
he was concerned about his possible exposure to Agent 
Orange.  It was requested that these records be obtained 
and that an additional search be made for records of the 
U.S.S. Coral Sea and the U.S.S. Hector in an attempt to 
verify the veteran's actual presence in Vietnam, to 
include any documentation pertaining to the veteran's 
alleged service in Vietnam on patrol boats.  

The National Personnel Records Center (NPRC) has indicated 
that from 1966 to 1967 the veteran was on board ships that 
were in the official waters of Vietnam but that the 
service personnel records did not contain enough 
information to make a definitive statement regarding "in 
country service."  

In view of the foregoing, it is the Board's judgment that 
further development is warranted on the question of 
whether the veteran had actual presence in Vietnam, within 
the meaning of See 38 C.F.R. § 3.307(a)(6)(iii) (2005 and 
VAOPGCPREC 27-97.  38 C.F.R. § 3.159(c)(2).  The RO must 
also secure any VA medical records that are not already in 
the claims file.  Id. 

Accordingly, the case is REMANDED for the following 
action:

1.  Obtain the veteran's service 
personnel records.  

2.  Contact the appellant and request 
that she indicate when the veteran was 
seen at the VA Medical Center in 
Sacramento, California, or any other 
VA facility.  Then, the RO should take 
to appropriate steps to secure all of 
the veteran's VA medical records.  

3.  Ask the appellant provide the 
dates and places all private clinical 
records concerning the veteran's fatal 
lung cancer.  Request that she 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of each private care 
provider since military service.   
 
Upon receipt of the appropriate 
releases, request all private 
treatment records indicated, if any, 
and associate all received with the 
file.  If any request for private 
treatment records is unsuccessful, 
notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2005).   

*This should include, but is not 
limited to, requesting that the 
appellant submit copies of all 
relevant records in her possession.   

4.  Take the appropriate steps 
necessary to determine whether the 
veteran had, as alleged, actual 
service in the Republic of Vietnam.  
This should include obtaining relevant 
records of the three ships noted above 
or contacting the U.S. Armed Services 
Center for Unit Records Research 
(CURR), or both, as necessary.  

5.  The appropriate steps should be 
taken to comply with the recent 
holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) by reviewing the 
information and the evidence presented 
with the claim and to provide the 
claimant with notice of what 
information and evidence not 
previously provided, if any, will 
assist in substantiating or is 
necessary to substantiate the elements 
of the claim as reasonably 
contemplated by the application.  This 
includes notice that a rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.   

6.  Readjudicate the issue on appeal.  
If the benefit sought on appeal 
remains denied, provided the veteran 
and her representative with a 
Supplemental Statement of the Case 
(SSOC) and allow an appropriate period 
of time for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005). 

